            Case 1:11-cr-00678-RJS Document 26 Filed 02/09/21 Page 1 of 2




                                                                      February 1, 2021
BY EMAIL
Honorable Richard J. Sullivan
United States Circuit Judge
Second Circuit Court of Appeals
40 Foley Square
NY, NY 10007

RE:       United States v. Anthony Northington, 11 Cr. 678 (RJS)

Dear Judge Sullivan:
        I write in response to the Court’s order, dated January 28, 2021, and to inform that Court
that the defense will appear virtually for the conference on February 9, 2021, in light of the ongoing
COVID-19 pandemic. Enclosed please find a copy of a Waiver of the Right to Be Present form
that I have signed on behalf of myself and Mr. Northington, in accordance with Standing Order
M10-468, 20-mc-174 (CM).

                                               Respectfully Submitted,
                                                      /s/
                                               Peggy Cross-Goldenberg
                                               Assistant Federal Defender
                                               646-588-8323


Encs.:/
              Case 1:11-cr-00678-RJS Document 26
                                              23 Filed 02/09/21
                                                       01/28/21 Page 2
                                                                     3 of 2
                                                                          3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                             WAIVER OF RIGHT TO BE PRESENT AT
-v-
                                                                             CRIMINAL PROCEEDING
ANTHONY NORTHINGTON,
                                Supervisee.                                     11‐cr‐678 (RJS)
-----------------------------------------------------------------X


__X_      Supervised Release Conference

I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York at the
time the conditions of my release on supervision or my remand to custody are discussed. I have discussed these
rights with my attorney and wish to give up these rights for the period of time in which access to the courthouse has
been restricted on account of the COVID-19 pandemic. I request that my attorney and I be permitted to participate
by telephone, or if it is reasonably available by videoconferencing, in any conference with the court at which such
conditions or my remand are discussed.

Date:     2/1/21     ______/s/ (by counsel)_________
                     Signature of Defendant


                     _Anthony Northington________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of
supervised release, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being
held without my client being physically present in court.

Date:2/1/21          _____/s/_______________________
                     Signature of Defense Counsel


                     _Peggy Cross-Goldenberg ________
                     Print Name




Accepted:            ________________________
                     Signature of Judge
                     Hon. Richard J. Sullivan
                     UNITED STATES CIRCUIT
                     JUDGE Sitting by Designation

                     Date:
